



FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”), dated as of October 16, 2019 (the “Effective Date”), is by and
between The Simply Good Foods Company, a Delaware corporation (the “Company”),
and Joseph E. Scalzo, in his individual capacity (“Executive”).
RECITALS
WHEREAS, the Company and Executive are parties to that certain Amended and
Restated Employment Agreement, dated July 7, 2017 (the “Employment Agreement”),
and any terms not defined herein shall have the same meaning as in the
Employment Agreement; and
WHEREAS, the Company and Executive desire to amend the Employment Agreement,
effective as of the Effective Date, according to the terms and conditions set
forth in this Amendment, to account for certain changes to the terms of
Executive’s employment, including, without limitation, eliminating the “single
trigger” vesting treatment of Executive’s outstanding incentive equity awards
upon a Qualifying Change of Control.
NOW, THEREFORE, in consideration of the mutual promises, agreements and
consideration set forth below, the parties agree to the following terms:
WITNESSETH
1.Section 4(c)(v). Section 4(c)(v) is hereby and amended and restated as
follows:
Subject to this SECTION 4(c)(v), notwithstanding anything to the contrary in
this Employment Agreement, if a Change in Control (as defined in the Incentive
Plan) occurs, neither the Company, nor any current and/or future entity that
controls, is controlled by or is under common control with the Company
(collectively, “Affiliates”), nor any acquirer of the Company or any Affiliate
of the Company, will have any obligation to make severance payments under this
Section in connection with such Change in Control, unless a Qualifying
Termination occurs. If a Qualifying Termination occurs during the Term of this
Employment Agreement and within the twelve (12)-month period immediately
following a Change in Control, then in addition to the payments and benefits set
forth in SECTION 4(c)(i), Executive will be entitled to accelerated vesting of
all of his incentive equity awards outstanding as of the consummation of such
Change in Control, subject to his execution and non-revocation of the Release as
required below.
2.Section 4(f). Section 4(f) is hereby and amended and restated as follows:
Good Reason. “Good Reason” means, without the express prior written consent of
Executive, (i) a material reduction of Executive’s position, duties, and
responsibilities with the Company from those in effect as of the date of this
Employment Agreement, provided, that the Company’s transition of Executive’s
position, duties and responsibilities to a new Chief Executive Officer following
receipt of Executive’s notice of retirement (which he must provide at least six
(6) months prior to retiring) will not constitute Good Reason so long as
Executive continues to have executive officer-level responsibilities, (ii)
Executive ceasing to report to the Board (or, following a Change in Control, not
reporting to the Board of the ultimate parent of the Company), (iii) the
Company’s failure to take commercially reasonable best efforts to nominate
Executive to the Board (unless such nomination is prohibited by legal or
regulatory requirements), (iv) a reduction


 



--------------------------------------------------------------------------------




by the Company of Executive’s Base Salary provided in SECTION 3(a) of this
Employment Agreement, (v) a reduction by the Company of Executive’s Target Bonus
provided in SECTION 3(a) of this Employment Agreement, (vi) a reduction by the
Company of Executive’s target annual long-term incentive opportunity below the
amount of Executive’s target annual long-term incentive opportunity for fiscal
year 2019, (vii) the Company’s material breach of this Employment Agreement, or
(viii) the Company’s requiring Executive to move his primary place of employment
more than fifty (50) miles from his primary place of employment as of the
Effective Date (provided, that, Executive will not have Good Reason under this
clause (viii), if the Company relocates its headquarters without relocating
Executive’s primary place of employment, even if such relocation increases the
amount of Executive’s business travel); provided, however, that no act or
omission described in clauses (i) through (viii) shall be treated as “Good
Reason” under this Employment Agreement unless (1) Executive delivers to the
Company a written statement of the basis for Executive’s belief that Good Reason
exists, (2) Executive gives the Company thirty (30) days after the delivery of
such statement to cure the basis for such belief, and (3) Executive actually
resigns during the ten (10) day period which begins immediately after the end of
such thirty (30) day period if Good Reason continues to exist after the end of
such thirty (30) day period.
3.     Construction. Except as specifically provided in this Amendment, the
Employment Agreement will remain in full force and effect and is hereby ratified
and confirmed in all respects. To the extent a conflict arises between the terms
of the Employment Agreement and this Amendment, the terms of this Amendment
shall prevail.


4.     Governing Law. This Amendment shall be construed under and enforced in
accordance with the laws of the State of Delaware, in accordance with Section
10(c) of the Employment Agreement.


5.     Entire Agreement. The Employment Agreement, as amended by this Amendment
effective as of the Effective Date, embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in the Employment Agreement and this Amendment.


6.     Counterparts. This Amendment may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




    2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and Executive have executed this Amendment in
multiple originals to be effective on the Effective Date.


THE SIMPLY GOOD FOODS COMPANY
 
EXECUTIVE
 
 
 
 
By:
/s/ David West        
 
/s/ Joseph E. Scalzo
Name:
David West
 
Joseph E. Scalzo
Title:
Vice Chair of the Board
 
 
October 16, 2019
 
October 16, 2019










